883 F.2d 357
William S. SMITH, Jr. and Marion R. Smith, Plaintiffs-Appellants,v.COOPER/T. SMITH CORPORATION, et al., Defendants-Appellees.
No. 87-3247.
United States Court of Appeals,Fifth Circuit.
Aug. 31, 1989.

Gregory F. Gambel, Karen L. Sonnier, Stone, Pigman, Walther, Wittman & Hutchinson, New Orleans, La., William H. Jeffress, J.R. Caldwell, Jr., Mary L. Lyons, Washington, D.C., for plaintiffs-appellants.
Harry A. Rosenberg, Phelps, Dunbar, Marks, Claverie & Sims, New Orleans, La., Norman E. Waldrop, Jr., Armbrecht, Jackson, Demouy, Crowe, Holmes & Reeves, Mobile, Ala., for Cooper/T. Smith Corp.
John M. McCollam, Ewell E. Eagan, Gordon, Arata, McCollam & Duplantis, New Orleans, La., Bernard J. Rothbaum, Jr., James P. Linn, Linn & Helms, Oklahoma City, Okl., for Moffett, Amato & Merrigan.
Harvey C. Koch, Howard Marks, New Orleans, La., for James E. Smith, Sr.
Appeal from the United States District Court for the Eastern District of Louisiana;  Henry A. Mentz, Jr., Judge.
Before CLARK, Chief Judge, GEE, REAVLEY, POLITZ, KING, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, and DUHE, Circuit Judges.1


1
Prior report:  5th Cir., 846 F.2d 325.

By the Court:

2
The en banc court in this case is dissolved and this cause is remanded to the panel for further action in light of H.J. Inc., et al. v. Northwestern Bell Tel. Co., et al., --- U.S. ----, 109 S. Ct. 2893, 106 L. Ed. 2d 195 (1989).



1
 When this case was orally argued before and considered by the court, Judge Rubin was in regular active service.  He participated in both the oral argument and the en banc conference
In United States v. American-Foreign Steamship Co., 363 U.S. 685, 80 S. Ct. 1336, 4 L. Ed. 2d 1491 (1960), the Supreme Court, interpreting 28 U.S.C. Sec. 371(b), decided which senior judges are eligible to participate in an en banc court.  Compare United States v. Cocke, 399 F.2d 433, 435 n. 4 (5th Cir.1968) (en banc).  As Judge Rubin reads the American-Foreign Steamship Co. opinion, he considered himself ineligible now to participate in the decision of this case, and he has not therefore done so.